UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1745


MICHAEL RUTH,

                Plaintiff - Appellant,

          v.

CITY OF CREEDMOOR; ROBERT G. MORRIS, in his official and
individual capacities; JOHN DOES 1-10, in their official and
individual capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-cv-00862-BR)


Submitted:   November 10, 2015            Decided:   November 30, 2015


Before KING and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Ruth, Appellant Pro Se. Dan M. Hartzog, Jr., CRANFILL,
SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Ruth appeals the district court’s order granting

summary judgment to the Defendants in his civil action.                 We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                     See

Ruth v. City of Creedmoor, No. 5:13-cv-00862-BR (E.D.N.C. June

30, 2015).    We grant leave to proceed in forma pauperis.                   We

dispense   with     oral   argument   because     the    facts    and     legal

contentions   are   adequately   presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2